Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-14 is indicated because: 
In light of the Quayle action sent out on 10/30/2020; 
In light of the Allowability Notice sent out on 02/22/2021; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitation of the claimed invention such as “an infusion chamber with a top perimeter cover for engagement with the bottom surface of the hood, the top perimeter cover defining an aperture to pass air to the air vent and receive fluid from the plurality of fluid outlets, an outer chamber, an inner chamber positioned within the outer chamber, wherein the spacing between the outer chamber and the inner chamber defines a void, an air manifold positioned at the base of the inner chamber, the air manifold including air inlet channels, air exit channels and an interior solids filter, a base housing positioned at the bottom of the infusion chamber, and a plunger positioned in the base housing to selectively evict liquid from the inner chamber; and a nest arm with a top surface supporting an infusion chamber seal and a bottom surface supporting a carafe seal, the infusion chamber seal and carafe seal defining a common aperture to pass liquid from the inner chamber in response to the plunger selectively evicting liquid from the inner chamber” as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
04/28/2022